UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6014 DREYFUS CONNECTICUT MUNICIPAL MONEY MARKET FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/09 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 18 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Connecticut Municipal Money Market Fund, Inc. The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Dreyfus Connecticut Municipal Money Market Fund, Inc., covering the six-month period from December 1, 2008, through May 31, 2009. While most financial markets went on a wild ride during the funds reporting period, money market yields generally moved in one direction  down  trending alongside short-term interest rates to historical lows. The Federal Reserve Boards target of 0% to 0.25% for the overnight federal funds rate along with historic levels of demand for cash have served as anchors for money market yields in a domestic economy that has struggled with a 6.3% annualized contraction over the fourth quarter of 2008 and a 5.7% revised estimate of economic contraction during the first quarter of 2009. The stock and bond markets enormous swings have caused investors to wonder if the markets are forecasting sustainable economic improvement, or could this be a bear market rally where securities reach such depressed levels that even the slightest hint of good news lifts prices.We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate an important feature of many rallies  when they snap back, the rebounds are often quick and sharp, potentially leaving investors on the sidelines. Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy while still being considerate of your current liquid asset needs. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation June 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2008, through May 31, 2009, as provided by Bill Vasiliou, Portfolio Manager Fund and Market Performance Overview For the six-month period ended May 31, 2009, Dreyfus Connecticut Municipal Money Market Fund produced an annualized yield of 0.33%. Taking into account the effects of compounding, the fund produced an annualized effective yield of 0.33%. 1 Yields of tax-exempt money market instruments declined to historically low levels during the reporting period as the Federal Reserve Board (the Fed) slashed short-term interest rates to combat a faltering U.S. economy and an ongoing financial crisis. The Funds Investment Approach The fund seeks as high a level of current income exempt from federal and Connecticut state income taxes as is consistent with the preservation of capital and the maintenance of liquidity. To pursue this goal, the fund normally invests substantially all of its assets in short-term, high-quality municipal obligations that provide income exempt from federal and Connecticut state personal income taxes.The fund also may invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. In managing the fund,we normally employ two primary strategies.First, we attempt to add value by constructing a portfolio of high-quality municipal money market instruments that provide income exempt from federal and Connecticut state personal income taxes. Second, we actively manage the funds weighted average maturity based on our anticipation of interest-rate trends and supply-and-demand changes in Connecticuts short-term municipal marketplace while anticipating the liquidity needs of the fund. For example, if we expect an increase in short-term supply, we may reduce the funds weighted average maturity, which should better position the fund to purchase new securities with higher yields, if The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) higher yields materialize.Yields tend to rise when there is an increase in new-issue supply competing for investor interest. New securities, which are generally issued with maturities in the one-year range, may lengthen the funds weighted average maturity if purchased. If we anticipate limited new-issue supply, we may extend the funds weighted average maturity to maintain prevailing yields for as long as we deem appro-priate.At other times, we typically try to maintain a weighted average maturity that reflects our view of short-term interest-rate trends, liquidity needs and future supply-and-demand considerations. Money Market Yields Plunged During the Downturn By the time the reporting period began, economic conditions had deteriorated sharply due to slumping housing markets, rising unemployment and declining consumer confidence, which have produced the longest U.S. recession since the 1930s. In response, the Fed implemented several reductions in the overnight federal funds rate, which began the reporting period at just 1%. In addition, a credit crisis escalated into a full-blown global financial crisis after the bankruptcy of investment bank Lehman Brothers in September 2008. Other financial institutions, including dealers and insurers of municipal money market instruments, were punished during the financial crisis by severe investment losses. These developments caused dislocations among some short-term money market instruments and a surge in redemptions from some funds. In an effort to restore investor confidence, the U.S. Department of the Treasury initiated the Temporary Guarantee Program for Money Market Funds.Such measures calmed investors, and yields returned to normalized levels. On March 31, the U.S. government announced a further extension of the Temporary Guarantee Program for Money Market Funds until September 18, 2009. After the start of the reporting period, the Fed continued its attempts to restore stability to the credit markets with massive injections of liquidity and an additional rate cut, which drove the Feds target for the federal funds rate to a record low of between 0% and 0.25%. As short-term interest rates fell, money market yields declined to historically low levels. Weak housing markets, rising unemployment, reduced tax collections and intensifying demands on social services programs put severe pressure 4 on the fiscal conditions of many states and municipalities. Although Connecticut was hit hard by job losses among its residents who worked in the banking and insurance industries, reserves accumulated from operating surpluses in previous years have so far helped the state weather the recession. However, the state still faces large, unfilled budget deficits. Amid Turmoil, a Focus on Quality and Liquidity We focused throughout the reporting period on direct-obligation, high-quality municipal securities that have been independently approved for the fund by our credit analysts. We generally avoided money market instruments from Connecticut issuers that we regard as vulnerable to future budgetary stresses. We set the funds weighted average maturity in a range that was shorter than industry averages in case of unexpected liquidity needs. However, yield differences have remained relatively narrow along the markets maturity range, so this conservative positioning did not detract materially from the funds performance. Preserving Capital Is Our Priority Continued risk aversion among investors has created a bifurcated market in which yields of money market instruments from issuers with questionable credit profiles generally have been higher than yields from issuers who seem insulated from the downturn. Nonetheless, we believe the prudent course is to refrain from chasing higher yields, instead maintaining a conservative credit selection strategy with an emphasis on preservation of capital and liquidity. June 15, 2009 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes for non-Connecticut residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors.Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Connecticut Municipal Money Market Fund, Inc. from December 1, 2008 to May 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2009 Expenses paid per $1,000  $3.29 Ending value (after expenses) $1,001.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2009 Expenses paid per $1,000  $3.33 Ending value (after expenses) $1,021.64  Expenses are equal to the funds annualized expense ratio of .66%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2009 (Unaudited) Short-Term Coupon Maturity Principal Investments101.5% Rate (%) Date Amount ($) Value ($) Connecticut93.0% Connecticut, GO Notes 9/15/09 Connecticut, GO Notes (Liquidity Facility; Bayerische Landesbank) 6/7/09 a,b Connecticut, GO Notes (Liquidity Facility; Dexia Credit Locale) 6/7/09 a Connecticut, GO Notes (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 6/7/09 a Connecticut, GO Notes, Refunding 6/1/09 Connecticut, GO Notes, Refunding 12/15/09 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) 9/1/09 Connecticut, Special Tax Obligation, Refunding (Transportation Infrastructure Purposes) 9/1/09 Connecticut, State Revolving Fund General Revenue, Refunding 10/1/09 Connecticut Development Authority, Airport Hotel Revenue, Refunding (Bradley Airport Hotel Project) (LOC; TD Bank) 6/7/09 a Connecticut Development Authority, Health Care Revenue (Corporation for Independent Living Project) (LOC; HSBC Bank USA) 6/7/09 a,b Connecticut Development Authority, IDR (Lapham-Hickey Steel Corporation Project) (LOC; Bank of Montreal) 6/7/09 a The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Development Authority, Industrial Revenue (Gerber Scientific Inc. Issue) (LOC; RBS Citizens NA) 6/7/09 a Connecticut Development Authority, Solid Waste Disposal Facility Revenue (Rand-Whitney Containerboard Limited Partnership Project) (LOC; Bank of Montreal) 6/7/09 a Connecticut Development Authority, Water Facility Revenue, Refunding (Connecticut Water Company Project) (LOC; RBS Citizens NA) 6/7/09 a Connecticut Development Authority, Water Facility Revenue, Refunding (Connecticut Water Company Project) (LOC; RBS Citizens NA) 6/7/09 a Connecticut Health and Educational Facilities Authority, Revenue (Academy of Our Lady of Mercy Lauralton Hall Issue) (LOC; Allied Irish Banks) 6/7/09 a Connecticut Health and Educational Facilities Authority, Revenue (Boys and Girls Club of Greenwich Issue) (LOC; Allied Irish Banks) 6/7/09 a Connecticut Health and Educational Facilities Authority, Revenue (Eagle Hill School Issue) (LOC; JPMorgan Chase Bank) 6/7/09 a Connecticut Health and Educational Facilities Authority, Revenue (Eastern Connecticut Health Network Issue) (LOC; Comerica Bank) 6/7/09 a Connecticut Health and Educational Facilities Authority, Revenue (Greater Hartford YMCA Issue) (LOC; Bank of America) 6/1/09 a 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Health and Educational Facilities Authority, Revenue (Hamden Hall Country Day School Issue) (LOC; RBS Citizens NA) 6/7/09 a Connecticut Health and Educational Facilities Authority, Revenue (Hospital of Saint Raphael Issue) (LOC; KBC Bank) 6/7/09 a Connecticut Health and Educational Facilities Authority, Revenue (Taft School Issue) (LOC; Wachovia Bank) 6/7/09 a Connecticut Health and Educational Facilities Authority, Revenue (The Childrens School Issue) (LOC; JPMorgan Chase Bank) 6/7/09 a Connecticut Health and Educational Facilities Authority, Revenue (The Ethel Walker School Issue) (LOC; Allied Irish Banks) 6/7/09 a Connecticut Health and Educational Facilities Authority, Revenue (The Jerome Home Issue) (LOC; Bank of America) 6/7/09 a Connecticut Health and Educational Facilities Authority, Revenue (The Marvelwood School Issue) (LOC; Wachovia Bank) 6/7/09 a Connecticut Health and Educational Facilities Authority, Revenue (The Rectory School Issue) (LOC; Allied Irish Banks) 6/7/09 a Connecticut Health and Educational Facilities Authority, Revenue (United Methodist Home of Sharon, Inc. Issue) (LOC; Wachovia Bank) 6/7/09 a Connecticut Health and Educational Facilities Authority, Revenue (University of Bridgeport Issue) (LOC; Bank of Nova Scotia) 6/7/09 a The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) (Liquidity Facility; Bank of America) 6/1/09 a Connecticut Health and Educational Facilities Authority, Revenue (Westminster School Issue) (LOC; Bank of America) 6/7/09 a Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) (Liquidity Facility; Citibank NA) 6/7/09 a,c Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) (Liquidity Facility; Wells Fargo Bank) 6/7/09 a,c Connecticut Housing Finance Authority, Revenue (Liquidity Facility; FHLB) 6/7/09 a Derby, GO Notes, BAN 6/5/09 East Lyme, GO Notes, BAN 7/16/09 Harwinton, GO Notes, BAN 8/4/09 Manchester, GO Notes, BAN 7/2/09 New Milford, GO Notes 7/15/09 New Milford, GO Notes, BAN 7/28/09 Regional School District Number 19 of the State of Connecticut, GO Notes, Refunding (Towns of Ashford, Mansfield and Willington) 6/15/09 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Stamford, GO Notes 6/1/09 Tolland, GO Notes, BAN 9/10/09 Westbrook, GO Notes, BAN 7/23/09 Weston, GO Notes 7/15/09 Westport, GO Notes 7/15/09 U.S. Related8.5% Eagle Tax-Exempt Trust (Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue, BAN) (Liquidity Facility; Citibank NA and LOC; Citibank NA) 6/7/09 a,c Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 6/7/09 a Total Investments (cost $238,960,344) 101.5% Liabilities, Less Cash and Receivables (1.5%) Net Assets 100.0% a Variable rate demand noterate shown is the interest rate in effect at May 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Purchased on a delayed delivery basis. c Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2009, these securities amounted to $22,800,000 or 9.7% of net assets. The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 12 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 AAA,AA,A d Aaa,Aa,A d AAA,AA,A d Not Rated e Not Rated e Not Rated e  Based on total investments. d Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. e Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES May 31, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments Cash Interest receivable Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(b) Payable for investment securities purchased Payable for shares of Common Stock redeemed Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated net realized gain (loss) on investments 72 Net Assets ($) Shares Outstanding (1 billion shares of $.001 par value Common Stock authorized) Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Six Months Ended May 31, 2009 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 2(a) Shareholder servicing costsNote 2(b) Treasury insurance expenseNote 1(e) Professional fees Custodian feesNote 2(b) Directors fees and expensesNote 2(c) Registration fees Prospectus and shareholders reports Miscellaneous Total Expenses Lessreduction in management fee due to undertakingNote 2(a) Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment IncomeNet, representing net increase in net assets resulting from operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2009 Year Ended (Unaudited) November 30, 2008 Operations ($): Investment incomenet Net realized gain (loss) on investments  72 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold Dividends reinvested Cost of shares redeemed Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Two Months Six Months Ended Ended Year Ended May 31, 2009 Year Ended November 30, November 30, September 30, (Unaudited) a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) b b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets b b Ratio of net expenses to average net assets b b Ratio of net investment income to average net assets b b Net Assets, end of period ($ x 1,000) 156,172 146,056 a The fund changed its fiscal year end from September 30 to November 30. b Annualized. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies Dreyfus Connecticut Municipal Money Market Fund, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company.The funds investment objective is to provide investors with as high a level of current income exempt from federal and Connecticut state income taxes as is consistent with the preservation of capital and the maintenance of liquidity.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an author- 18 itative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of May 31, 2009 in valuing the funds investments: Investments in Valuation Inputs Securities ($) Level 1Quoted Prices  Level 2Other Significant Observable Inputs 238,960,344 Level 3Significant Unobservable Inputs  Total In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP 157-4 will have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
